
	

113 HR 4143 IH: Children in Families First Act of 2014
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4143
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Ms. Granger (for herself, Ms. Bass, Mrs. Bachmann, Mr. Diaz-Balart, Mr. Franks of Arizona, Mr. Olson, Mr. Sensenbrenner, Mr. Wolf, Ms. Eddie Bernice Johnson of Texas, Mr. Cooper, Mr. Langevin, Mr. Huizenga of Michigan, Mr. Carson of Indiana, Mr. Conaway, Mr. Schiff, Mr. Richmond, Mr. Takano, Mr. Bishop of New York, Ms. Schwartz, Mr. Braley of Iowa, Mr. Doggett, Mrs. Capito, Mrs. Brooks of Indiana, Mr. Israel, Mr. Rokita, Mr. Cohen, Ms. Jackson Lee, Ms. Bonamici, Mr. McGovern, Mr. Nunnelee, Ms. Kuster, Mr. Forbes, and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To realign structures and reallocate resources in the Federal Government, in keeping with the core
			 American belief that families are the best protection for children and the
			 bedrock of any society, to bolster United States diplomacy and assistance
			 targeted at ensuring that every child can grow up in a permanent, safe,
			 nurturing, and loving family, and to strengthen intercountry adoption to
			 the United States and around the world and ensure that it becomes a viable
			 and fully developed option for providing families for children in need,
			 and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Children in Families First Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					Title I—Realignment of certain international child welfare responsibilities and functions
					Sec. 101. Establishment of Bureau of Vulnerable Children and Family Security in the Department of
			 State.
					Sec. 102. Responsibilities of U.S. Citizenship and Immigration Services for accreditation of
			 adoption service providers.
					Sec. 103. Transfer of functions and savings provisions.
					Sec. 104. Responsibilities of U.S. Citizenship and Immigration Services for adoption-related case
			 processing.
					Title II—Annual reporting
					Sec. 201. Annual report on children living without families.
					Sec. 202. Country reports regarding severe forms of trafficking.
					Title III—Promotion of a comprehensive approach for children in adversity
					Sec. 301. Establishment of a USAID Center for Excellence for Children in Adversity.
					Title IV—Funding and effective dates
					Sec. 401. Funding.
					Sec. 402. Effective dates.
			2.Findings; purposes
			(a)FindingsCongress makes the following findings:
				(1)The people of the United States recognize and believe that children must grow up in permanent,
			 safe, and nurturing families in order to develop and thrive.
				(2)Science now proves conclusively that children suffer immediate, lasting, and in many cases
			 irreversible damage from time spent living in institutions or outside of
			 families, including reduced brain activity, reduced IQ, smaller brain
			 size, and inability to form emotional bonds with others.
				(3)Governments in other countries seek models that promote the placement of children who are living
			 outside family care in permanent, safe, and nurturing families, rather
			 than in foster care or institutions, but many governments lack the
			 resources or infrastructure to adequately address this need.
				(4)Despite the good efforts of countless governments and nongovernmental organizations, millions of
			 children remain uncounted and outside of the protection, nurturing care,
			 permanence, safety, and love of a family. Without the care of a family,
			 these children are forced to live on the streets, in institutions, in paid
			 foster care, in child-headed households, in group homes, or as household
			 servants.
				(5)No reliable data currently exists to define and document the number and needs of children in the
			 world currently living without families, but available evidence
			 demonstrates that there are millions of children in this situation needing
			 immediate help.
				(6)The December 2012 Action Plan for Children in Adversity commits the United States Government to
			 achieving a world in which all children grow up within protective family
			 care and free from deprivation, exploitation, and danger. To effectively
			 and efficiently accomplish this goal, it is necessary to realign the
			 United States Government’s current operational system for assisting
			 orphans and vulnerable children, and processing intercountry adoptions.
				(7)All options for providing appropriate, protective, and permanent family care to children living
			 without families must be considered concurrently and permanent solutions
			 must be put in place as quickly as possible. Solutions include family
			 preservation and reunification, kinship care, guardianship, domestic and
			 intercountry adoption, and other culturally acceptable forms of care that
			 will result in appropriate, protective, and permanent family care.
			 Preference should be given to options that optimize child best interests,
			 which generally means options which provide children with fully protected
			 legal status and parents with full legal status as parents, including full
			 parental rights and responsibilities. The principle of subsidiarity, which
			 gives preference to in-country solutions, should be implemented within the
			 context of a concurrent planning strategy, exploring in- and
			 out-of-country options simultaneously. If an in-country placement serving
			 the child’s best interest and providing appropriate, protective, and
			 permanent care is not quickly available, and such an international home is
			 available, the child should be placed in that international home without
			 delay.
				(8)Significant resources are already dedicated to international assistance for orphans and vulnerable
			 children, and a relatively small portion of these resources can be
			 reallocated to achieve more timely, effective, nurturing, and permanent
			 familial solutions for children living without families, resulting in
			 fewer children worldwide living in institutions or on the streets, more
			 families preserved or reunified, and increased domestic and international
			 adoptions.
				(b)PurposesThe purposes of this Act are—
				(1)to support the core American value that families are the bedrock of any society;
				(2)to protect the fundamental human right of all children to grow up within the loving care of
			 permanent, safe, and nurturing families;
				(3)to address a critical gap in United States foreign policy implementation by adjusting the Federal
			 Government’s international policy and operational structures so that
			 seeking permanent families for children living without families receives
			 more prominence, focus, and resources (through the reallocation of
			 existing personnel and resources);
				(4)to harness the diplomatic and operational power of the United States Government in the
			 international sphere by helping to identify and implement timely,
			 permanent, safe, and nurturing familial solutions for children living
			 without families, including refugee or stateless children;
				(5)to ensure that intercountry adoption by United States citizens becomes a viable and fully developed
			 option for creating permanent families for children who need them;
				(6)to protect against abuses of children, birth families, and adoptive parents involved in
			 intercountry adoptions, and to ensure that such adoptions are in the
			 individual child’s best interests; and
				(7)to harmonize and strengthen existing intercountry adoption processes under United States law—
					(A)by ensuring that the same set of procedures and criteria govern suitability and eligibility
			 determinations for prospective adoptive parents seeking to complete
			 intercountry adoptions, whether or not the child is from a foreign state
			 that is a party to the Hague Adoption Convention; and
					(B)by aligning the definitions of eligible child for Convention adoptions and non-Convention adoptions
			 to the maximum extent possible.
					3.DefinitionsIn this Act:
			(1)Action plan for children in adversityThe term Action Plan for Children in Adversity means the policy document entitled United States Government Action Plan on Children in Adversity: A Framework for International
			 Assistance: 2012–2017, released on December 19, 2012.
			(2)Appropriate, protective, and permanent family careThe term appropriate, protective, and permanent family care means a nurturing, lifelong, commitment to a child by an adult, or adults with parental roles and
			 responsibilities that—
				(A)provides physical and emotional support;
				(B)provides the child with a sense of belonging; and
				(C)generally involves full legal recognition of the child’s status as child of the parents and of the
			 parents’ rights and responsibilities regarding the child.
				(3)Central authorityThe term central authority has the meaning given the term in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14902).
			(4)Children in adversityThe term children in adversity means children living inside or outside of family care who are deprived, excluded, vulnerable, or
			 at risk for violence, abuse, exploitation, or neglect.
			(5)Convention adoptionThe term Convention adoption has the meaning given the term in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14902).
			(6)Convention countryThe term Convention country has the meaning given the term in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14902) and for which the Hague Adoption Convention has entered into force.
			(7)GuardianshipThe term guardianship means a permanent legal relationship between an adult and a child, whereby the adult is lawfully
			 invested with the power, and charged with the duty, of taking care of the
			 child. While some forms of guardianship are not truly permanent, the form
			 of guardianship referred to and supported under this Act is permanent
			 guardianship. A Kefala order issued by a country that follows traditional
			 Islamic law does not qualify as an adoption under United States law, but
			 may be a form of guardianship in some circumstances.
			(8)Habitual residence determinationThe term habitual residence determination means a factual determination of where a prospective adoptive parent (or parents) resides and
			 where the child resides for purposes of an intercountry adoption case.
			(9)Hague adoption conventionThe term Hague Adoption Convention means the Convention of Protection of Children and Cooperation in Respect of Intercountry
			 Adoption, concluded at The Hague May 29, 1993.
			(10)Kinship careThe term kinship care means the full time care, nurturing, and protection of children by relatives, members of their
			 tribes or clans, godparents, stepparents, or any adult who has a kinship
			 bond with a child, so long as those persons have the capacity and
			 commitment to function as true parents for the child on a permanent basis.
			 It does not include paid kinship foster care.
			(11)Non-convention adoptionThe term non-Convention adoption means—
				(A)an adoption by United States parents of a child from a non-Convention country in accordance with
			 subparagraph (F) of section 101(b)(1) of the Immigration and Nationality
			 Act (8 U.S.C. 1101(b)(1));
				(B)an adoption by United States parents of a child under the laws of the child’s country of origin
			 (generally when the parents are living in the child’s country of origin
			 and therefore able legally to complete a domestic adoption); or
				(C)in certain circumstances (generally with respect to relative adoptions or adoptions by dual
			 national parents), an adoption by United States parents of a child from a
			 Convention country if that country allows legal and valid adoptions to
			 take place outside the scope of the Convention.
				(12)Non-convention countryThe term non-Convention country means a country in which the Hague Adoption Convention has not entered into force, regardless of
			 whether or not that country has signed the Convention.
			(13)Unparented childrenThe term unparented children means children lacking the legal, permanent, safe, and nurturing care of a parental figure or
			 figures, either inside their country of origin, in the country of their
			 habitual residence, or elsewhere, regardless of their lawful or unlawful
			 immigration status in their current country of residence.
			(14)Vulnerable childrenThe term vulnerable children, consistent with the United States Agency for International Development's definition, means
			 children and youth who are under 18 years whose safety, well-being,
			 growth, and development are at significant risk due to inadequate care,
			 protection, or access to essential services.
			IRealignment of certain international child welfare responsibilities and functions
			101.Establishment of Bureau of Vulnerable Children and Family Security in the Department of State
				(a)EstablishmentThere is established within the Department of State the Bureau of Vulnerable Children and Family
			 Security (referred to in this Act as the VCFS), which shall be located in the Secretariat for Civilian Security, Democracy and Human Rights and
			 shall promote and support the following activities:
					(1)The development and implementation in foreign countries of child welfare laws, regulations,
			 policies, best practices, and procedures in keeping with the goals
			 articulated in the Action Plan for Children in Adversity, including—
						(A)the sound development of children through the integration of health, nutrition, and family support;
						(B)supporting and enabling families to care for children through family preservation, reunification,
			 and support of kinship care, guardianship, and domestic and intercountry
			 adoption; and
						(C)facilitating the efforts of national governments and partners to prevent, respond to, and protect
			 children from violence, exploitation, abuse, and neglect.
						(2)Addressing the gap in United States Government diplomacy, policy, and operations with respect to
			 promoting appropriate, protective, and permanent family care for children
			 living without families by establishing within the VCFS a Senior
			 Coordinator for Permanence, who—
						(A)shall occupy at least a Deputy Assistant Secretary-level position in the VCFS; and
						(B)shall lead the development and implementation of policies that will ensure the timely provision of
			 appropriate, protective, and permanent family care for children living
			 without families, including refugee and stateless children, through the
			 full continuum of permanence solutions, including family preservation and
			 reunification, kinship care, guardianship, and domestic and intercountry
			 adoption.
						(b)Assistant Secretary
					(1)AppointmentThe VCFS shall be headed by an Assistant Secretary, who shall be appointed by the President by and
			 with the consent of the Senate.
					(2)QualificationsThe Assistant Secretary shall—
						(A)have experience in the development of policies and systems and the implementation of programs that
			 promote the goals of the Action Plan for Children in Adversity;
						(B)be knowledgeable of international child welfare, family permanence, and family creation through
			 domestic and intercountry adoption; and
						(C)be committed to developing an integrated United States Government approach to international child
			 welfare that places equal emphasis on—
							(i)early childhood survival and development;
							(ii)family permanence; and
							(iii)protection from abuse and exploitation.
							(3)AuthorityThe Assistant Secretary shall report to the Under Secretary for Civilian Security, Democracy and
			 Human Rights.
					(4)Increase in authorized assistant secretary positions
						(A)Amendment to State Department Basic Authorities Act of 1956Section 1(c)(1) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)(1)) is
			 amended by striking not more than 24 Assistant Secretaries and inserting not more than 25 Assistant Secretaries.
						(B)Amendment to title 5, United States CodeSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of State (24) and inserting Assistant Secretaries of State (25).
						(c)Functions
					(1)AdvisoryThe Assistant Secretary shall serve as a primary advisor to the Secretary of State and the
			 President in all matters related to vulnerable children and family
			 security in foreign countries.
					(2)Diplomatic representationSubject to the direction of the President and the Secretary of State, and in consultation and
			 coordination with the Senior Coordinator for Children in Adversity of the
			 United States Agency for International Development, and the Secretary of
			 Homeland Security, the Assistant Secretary shall represent the United
			 States in matters relevant to international child welfare, family
			 preservation and reunification, and provision of permanent, safe parental
			 care through kinship, domestic and intercountry adoption in—
						(A)contacts with foreign governments, nongovernmental organizations, intergovernmental agencies, and
			 specialized agencies of the United Nations and other international
			 organizations of which the United States is a member;
						(B)multilateral conferences and meetings relevant to family preservation, reunification, and creating
			 appropriate, protective, and permanent care for unparented children; and
						(C)fulfillment of the diplomatic responsibilities designated to the central authority under title I of
			 the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.), as
			 amended by this Act.
						(3)Policy development with respect to permanence for unparented children
						(A)In generalThe Assistant Secretary shall—
							(i)develop and advocate for policies and practices to ensure that children in foreign countries who
			 are living without families find appropriate, protective, and permanent
			 family care which is in the best interest of each child;
							(ii)give consideration to family preservation and reunification, kinship care, guardianship, and
			 domestic and intercountry adoption; and
							(iii)seek to develop and implement policies that lead to the use of all options for providing
			 appropriate, protective, and permanent family care to children living
			 without families as quickly as possible.
							(B)Best interest determinationIn carrying out subparagraph (A), the Assistant Secretary shall give preference to options that
			 optimize the best interests of children, including options which provide
			 children with fully protected legal status as children and parents with
			 full legal status as parents, including full parental rights and
			 responsibilities.
						(C)SubsidiarityThe principle of subsidiarity, which gives preference to in-country solutions, should be
			 implemented within the context of a concurrent planning strategy,
			 exploring in- and out-of-country options simultaneously. If an in-country
			 placement serving the child’s best interests and providing appropriate,
			 protective, and permanent care is not quickly available, and such an
			 international home is available, the child should be placed in that
			 international home without delay.
						(D)Best practicesIn developing policies and programs under this Act, the Assistant Secretary shall identify and
			 utilize evidence-based programs and best practices in family preservation
			 and reunification and provision of permanent parental care through
			 guardianship, kinship care, and domestic and intercountry adoption as
			 derived from a wide variety of domestic, foreign, and global policies and
			 practices.
						(E)Technical assistanceThe Assistant Secretary, in consultation with other appropriate Federal agencies, shall provide
			 technical assistance to governments of foreign countries to help build
			 their child welfare capacities and to strengthen appropriate family
			 preservation and reunification and the provision of appropriate,
			 protective, and permanent family care through kinship care, guardianship,
			 and domestic and intercountry adoption, including assistance with—
							(i)the drafting, disseminating, and implementing of legislation;
							(ii)the development of implementing systems and procedures;
							(iii)the establishment of public, private, and faith- and community-based partnerships;
							(iv)the development of workforce training for governmental and nongovernmental staff; and
							(v)infrastructure development and data collection techniques necessary to identify and document the
			 number and needs of children living without appropriate, protective, and
			 permanent family care.
							(4)Responsibilities with respect to intercountry adoption
						(A)In generalThe VCFS, in coordination with other offices of the Department of State and U.S. Citizenship and
			 Immigration Services, shall have lead responsibility for representing the
			 United States Government in discussions, negotiations, and diplomatic
			 contacts pertaining to intercountry adoptions.
						(B)Central authority responsibility under the intercountry adoption act of 2000Section 101(b)(2) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911(b)(2)) is amended by
			 striking Office of Children's Issues and inserting Bureau of Vulnerable Children and Family Security.
						(C)Determinations of Hague adoption convention complianceThe VCFS, in consultation with other offices of the Department of State, and the Department of
			 Homeland Security, shall have lead responsibility for determining whether
			 a Convention partner country has met its obligations under the Hague
			 Adoption Convention and is eligible to participate in intercountry
			 adoptions in accordance with United States law. Such determinations shall
			 be documented in writing, based on standardized criteria, and available
			 for public review and comment.
						(D)Negotiation of bilateral agreementsThe VCFS, in consultation with the Secretary of Homeland Security, shall have lead responsibility
			 for the negotiation of bilateral agreements with other countries
			 pertaining to intercountry adoption and in conformity with the provisions
			 of the Hague Adoption Convention when the other country is a Convention
			 partner.
						(5)Policy coordinationThe Assistant Secretary shall coordinate with the Secretary of Homeland Security and the
			 Administrator of the United States Agency for International Development to
			 maintain consistency in United States foreign and domestic policy and
			 operations with respect to children living outside family care in foreign
			 countries, particularly those living without families.
					(6)Information coordinationThe Assistant Secretary shall transmit—
						(A)any intercountry adoption related case information received from the Central Authority of another
			 Convention country to the Secretary of Homeland Security; and
						(B)any intercountry adoption related case information that the Secretary of Homeland Security requests
			 to the Central Authority of another Convention country.
						102.Responsibilities of U.S. Citizenship and Immigration Services for accreditation of adoption service
			 providers
				(a)General responsibilities under the Intercountry Adoption Act of 2000
					(1)In generalThe Intercountry Adoption Act of 2000 (Public Law 106–279; 114 Stat. 825) is amended by inserting
			 after section 103 (42 U.S.C. 14913) the following:
						
							103A.Responsibilities of the Department of Homeland Security
								(a)Accreditation and approval responsibilitiesThe Secretary of Homeland Security, working through the Director of U.S. Citizenship and
			 Immigration Services, shall carry out the functions prescribed by the
			 Convention with respect to the accreditation of agencies and the approval
			 of persons to provide adoption services in the United States in cases
			 subject to the Convention as provided in title II. Such functions may not
			 be delegated to any other Federal agency.
								(b)InvestigationsThe Secretary of Homeland Security shall be responsible for managing and overseeing investigations
			 related to the operation and services of adoption service providers,
			 whether directly or indirectly.
								(c)Liaison with foreign governments on post-Placement reports and certain adoption casesThe Secretary of Homeland Security shall serve as the liaison with foreign governments with respect
			 to queries about required post-placement reports and about specific
			 intercountry adoption cases once the adopted children are living in the
			 United States, including queries about the status of adopted children who
			 are living in the United States in cases involving allegations of abuse,
			 neglect, abandonment, or death..
					(2)Clerical amendmentSection 1 of such Act is amended by inserting after the item relating to section 103 the following:
						
							
								Sec. 103A. Responsibilities of the Department of Homeland Security..
					(3)Conforming amendmentsSection 102 of such Act (42 U.S.C. 14912) is amended—
						(A)in subsection (a), by striking The Secretary and inserting Except as provided for under section 103A, the Secretary;
						(B)in subsection (b), by inserting , in coordination with the Secretary of Homeland Security, after The Secretary;
						(C)by striking subsection (c);
						(D)by redesignating subsections (d) and (f) as subsections (c) and (d), respectively; and
						(E)by striking subsection (e).
						(b)Accreditation responsibilities under the Intercountry Adoption Act of 2000
					(1)Designation of accrediting agenciesSection 202 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14922) is amended by inserting of Homeland Security after Secretary each place it appears.
					(2)Standards and procedures for providing accreditation or approvalSection 203 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14923) is amended by inserting of Homeland Security after Secretary each place it appears in subsections (a) and (b).
					(3)Oversight of accreditation and approvalSection 204 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14924) is amended—
						(A)by inserting of Homeland Security after Secretary each place it appears; and
						(B)in subsection (c)—
							(i)in paragraph (1), by amending the paragraph heading to read as follows:
								
									(4)Authority of the secretary of homeland security; and
							(ii)in paragraph (2), by striking Secretary's debarment order and inserting debarment order of the Secretary of Homeland Security.
							(4)Administrative provisions
						(A)Access to convention recordsSection 401(b) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14941(b)) is amended—
							(i)in paragraph (1), by inserting , the Director of U.S. Citizenship and Immigration Services, after Secretary; and
							(ii)in paragraph (2), by inserting the Director of U.S. Citizenship and Immigration Services, after Secretary,.
							(B)Assessment of feesSection 403(b) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14943(b)) is amended—
							(i)in paragraph (1)—
								(I)by inserting or the Director of U.S. Citizenship and Immigration Services after Secretary; and
								(II)by inserting or U.S. Citizenship and Immigration Services, respectively, after Department of State; and
								(ii)in paragraph (2), by inserting or U.S. Citizenship and Immigration Services appropriation, as the case may be, after Department of State appropriation.
							(c)Intercountry adoption functions of U.S. Citizenship and Immigration Services
					(1)DefinitionsIn this subsection and in section 103:
						(A)Adoption serviceThe term adoption service has the meaning given the term in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C.
			 14902).
						(B)Associate directorThe term Associate Director means the Associate Director of the Directorate.
						(C)DirectorateExcept as otherwise provided in this subsection, the term Directorate means the Field Operations Directorate of U.S. Citizenship and Immigration Services.
						(2)Intercountry adoption functionsThe Associate Director shall carry out—
						(A)the functions described in section 103A(a) of the Intercountry Adoption Act of 2000, relating to
			 accreditation of agencies and approval of persons to provide adoption
			 services;
						(B)the functions described in section 103A(b) of such Act, relating to management and oversight of
			 investigations related to the operation of such providers; and
						(C)the functions described in section 103A(c) of such Act, relating to liaison responsibilities
			 regarding post-placement reports and certain adoption cases.
						(3)Informational responsibilities
						(A)Database on adoption service providers
							(i)In generalThe Associate Director shall establish and operate, in conjunction with the Secretary of State, a
			 publicly accessible database of adoption service providers.
							(ii)AgreementThe Associate Director, the Director, and the Secretary of State shall enter into an agreement
			 under which the Director and the Secretary shall provide, for the
			 database, data on intercountry adoption cases relating to adoption service
			 providers.
							(iii)ContentsThe database shall include, with respect to each accredited agency and approved person, who is an
			 adoption service provider individually, and to the aggregate of all
			 adoption service providers—
								(I)information identifying such a provider;
								(II)information on the accreditation status of an agency, or the approval status of a person, as an
			 adoption service provider;
								(III)information on the number of applications or petitions filed respecting adoption and the numbers of
			 approvals and denials of the applications or petitions;
								(IV)the number of substantiated grievances filed with respect to an adoption service provider; and
								(V)a description of any sanctions an adoption service provider, or corrective actions that the
			 provider is required to take to maintain accreditation or approval
			 described in subclause (II).
								(B)Database on internationally adopted children
							(i)In generalThe Associate Director, in conjunction with the Secretary of State, shall establish and operate a
			 database containing data respecting children involved in intercountry
			 adoption cases who have immigrated to the United States.
							(ii)Information trackingAlthough the data available for adoptions finalized before the date of the enactment of this Act
			 will likely be incomplete, the Associate Director should seek to import
			 available data on all adoptions involving children who are younger than 18
			 years of age on the date of the enactment of this Act. In operating the
			 database established under clause (i), the Associate Director shall track
			 information about each such child before attaining United States
			 citizenship, including—
								(I)information identifying a child and the adoptive or prospective adoptive parents, including—
									(aa)the full name of the child in the country of origin and the full name of the child after the
			 adoption is finalized;
									(bb)the gender, date of birth, nationality, and citizenship of the child;
									(cc)the physical address of the child at the time of the adoption; the type of visa issued to the
			 child; and
									(dd)the date on which the child entered the United States;
									(II)information on the particular adoption service provider, if any, providing services in the
			 particular case; and
								(III)information on immigration or citizenship status of the child.
								(iii)Interagency agreementThe Associate Director, the Director, and the Secretary of State shall enter into an agreement
			 under which the Secretary of State shall provide, for the database, data
			 on intercountry adoption cases concerning the adopted children, and the
			 adoption service providers.
							103.Transfer of functions and savings provisions
				(a)DefinitionsIn this section, unless otherwise provided or contextually indicated—
					(1)the term Federal agency has the meaning given to the term agency under section 551(1) of title 5, United States Code;
					(2)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or
			 program; and
					(3)the term office includes any office, administration, agency, institute, unit, organizational entity, or component
			 thereof.
					(b)Transfer of functionsThere are transferred to the Directorate, all functions described in section 103A(a) of the
			 Intercountry Adoption Act of 2000, as added by section 102(a) of this Act,
			 which were exercised by the Secretary of State before the date of the
			 enactment of this Act (including all related functions of any officer or
			 employee of the Department of State), including functions relating to—
					(1)the accreditation of agencies and approval of persons to provide adoption services;
					(2)the management and oversight of investigations related to the operation of such providers; and
					(3)liaison responsibilities with respect to required post-placement reports.
					(c)Determinations of certain functions by the Office of Management and BudgetIf necessary, the Director of the Office of Management and Budget shall make any determination with
			 respect to the transfer of functions under subsection (b).
				(d)Personnel provisions
					(1)AppointmentsThe Associate Director may appoint and fix the compensation of such officers and employees,
			 including investigators, attorneys, and administrative law judges, as may
			 be necessary to carry out the respective functions transferred under this
			 section. Except as otherwise provided by law, such officers and employees
			 shall be appointed in accordance with the civil service laws and their
			 compensation fixed in accordance with title 5, United States Code.
					(2)Experts and consultantsThe Associate Director may obtain the services of experts and consultants in accordance with
			 section 3109 of title 5, United States Code, and compensate such experts
			 and consultants for each day (including travel time) at rates not in
			 excess of the rate of pay for level IV of the Executive Schedule under
			 section 5315 of such title. The Associate Director may pay experts and
			 consultants who are serving away from their homes or regular place of
			 business travel expenses and per diem in lieu of subsistence at rates
			 authorized by sections 5702 and 5703 of such title for persons in
			 Government service employed intermittently.
					(e)Delegation and assignmentExcept where otherwise expressly prohibited by law or otherwise provided under this section—
					(1)the Associate Director may—
						(A)delegate any of the functions transferred to the Associate Director under this section and any
			 function transferred or granted to the Associate Director after the date
			 of the enactment of this Act to such officers and employees of the
			 Directorate as the Associate Director may designate; and
						(B)authorize successive redelegations of such functions as may be necessary or appropriate; and
						(2)no delegation of functions by the Associate Director under this subsection or under any other
			 provision of this section shall relieve such Associate Director of
			 responsibility for the administration of such functions.
					(f)ReorganizationThe Associate Director is authorized—
					(1)to allocate or reallocate any function transferred under subsection (b) among the officers of the
			 Directorate; and
					(2)to establish, consolidate, alter, or discontinue such organizational entities in the Directorate as
			 may be necessary or appropriate.
					(g)RulesThe Associate Director is authorized to prescribe, in accordance with the provisions of chapters 5
			 and 6 of title 5, United States Code, such rules and regulations as the
			 Associate Director determines necessary or appropriate to administer and
			 manage the functions of the Directorate.
				(h)Transfer and allocations of appropriations and personnelExcept as otherwise provided under this section and subject to section 1531 of title 31, United
			 States Code, the personnel employed in connection with, and the assets,
			 liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds employed,
			 used, held, arising from, available to, or to be made available in
			 connection with the functions transferred under subsection (b), shall be
			 transferred to the Directorate. Unexpended funds transferred pursuant to
			 this subsection may only be used for the purposes for which the funds were
			 originally authorized and appropriated.
				(i)Incidental transfersThe Director of the Office of Management and Budget—
					(1)may, at such time or times as the Director may prescribe—
						(A)make such determinations as may be necessary with regard to the functions transferred under
			 subsection (b); and
						(B)make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts,
			 property, records, and unexpended balances of appropriations,
			 authorizations, allocations, and other funds held, used, arising from,
			 available to, or to be made available in connection with such functions,
			 as may be necessary to carry out the provisions of this section; and
						(2)shall provide for—
						(A)the termination of the affairs of all entities terminated under this section; and
						(B)such further measures and dispositions as may be necessary to carry out the purposes of this
			 section.
						(j)Effect on personnel
					(1)In generalExcept as otherwise provided under this section, the transfer under this section of full-time
			 personnel (except special Government employees) and part-time personnel
			 holding permanent positions shall not cause any such employee to be
			 separated or reduced in grade or compensation during the 1-year period
			 beginning on the date of such transfer.
					(2)Executive schedule positionsExcept as otherwise provided under this section, any person who, on the day preceding the date of
			 the enactment of this Act, held a position compensated in accordance with
			 the Executive Schedule prescribed in chapter 53 of title 5, United States
			 Code, and who, without a break in service, is appointed in the Directorate
			 to a position having duties comparable to the duties performed immediately
			 preceding such appointment shall continue to be compensated in such new
			 position at not less than the rate provided for such previous position,
			 for the duration of the service of such person in such new position.
					(3)Termination of certain positionsAll positions whose functions are transferred under subsection (b) and whose incumbents have been
			 appointed by the President, by and with the advice and consent of the
			 Senate, shall terminate on the date of the enactment of this Act.
					(k)Savings provisions
					(1)Continuing effect of legal documentsAll orders, determinations, rules, regulations, permits, agreements, grants, contracts,
			 certificates, licenses, registrations, privileges, and other
			 administrative actions which—
						(A)have been issued, made, granted, or allowed to become effective by the President, any Federal
			 agency or official thereof, or by a court of competent jurisdiction, in
			 the performance of functions which are transferred under this section; and
						(B)are in effect on the date of the enactment of this Act, or were final before such date of enactment
			 and are to become effective on or after the date of the enactment of this
			 Act,shall continue in effect according to their terms until modified, terminated, superseded, set
			 aside, or revoked in accordance with law by the President, the Associate
			 Director or other authorized official, a court of competent jurisdiction,
			 or by operation of law.(2)Proceedings not affectedNothing in this section may be construed to affect any proceeding, including a notice of proposed
			 rulemaking, or any application for any license, permit, certificate, or
			 financial assistance pending before the Department of State on the
			 effective date of this section, with respect to functions transferred
			 under subsection (b). Orders shall be issued in such proceedings, appeals
			 shall be taken therefrom, and payments shall be made pursuant to such
			 orders, as if this section had not been enacted. Orders issued in any such
			 proceedings shall continue in effect until modified, terminated,
			 superseded, or revoked by a duly authorized official, by a court of
			 competent jurisdiction, or by operation of law. Nothing in this paragraph
			 may be construed to prohibit the discontinuance or modification of any
			 such proceeding under the same terms and conditions and to the same extent
			 that such proceeding could have been discontinued or modified if this
			 section had not been enacted.
					(3)Suits not affectedNothing in this section may be construed to affect suits commenced before the date of the enactment
			 of this Act. In all such suits, proceedings shall be had, appeals taken,
			 and judgments rendered in the same manner and with the same effect as if
			 this section had not been enacted.
					(4)Nonabatement of actionsNo suit, action, or other proceeding commenced by or against the Department of State, or by or
			 against any individual in the official capacity of such individual as an
			 officer of the Department of State, shall abate by reason of the enactment
			 of this section.
					(5)Administrative actions relating to promulgation of regulationsAny administrative action relating to the preparation or promulgation of a regulation by the
			 Department of State relating to a function transferred under subsection
			 (b) may be continued by the Directorate with the same effect as if this
			 section had not been enacted.
					(l)SeparabilityIf a provision of this section or its application to any person or circumstance is held invalid,
			 neither the remainder of this section nor the application of the provision
			 to other persons or circumstances shall be affected.
				(m)TransitionThe Associate Director is authorized to utilize—
					(1)the services of such officers, employees, and other personnel of the Department of State with
			 respect to functions transferred to the Directorate by this section; and
					(2)funds appropriated to such functions for such period of time as may reasonably be needed to
			 facilitate the orderly implementation of this section.
					(n)ReferencesReference in any other Federal law, Executive order, rule, regulation, or delegation of authority,
			 or any document of or relating to—
					(1)the Secretary of State with regard to functions transferred under subsection (b), shall be deemed
			 to refer to the Associate Director; and
					(2)the Department of State with regard to functions transferred under subsection (b), shall be deemed
			 to refer to the Directorate.
					(o)Additional conforming amendments
					(1)Recommended legislationAfter consultation with the appropriate committees of Congress and the Director of the Office of
			 Management and Budget, the Associate Director shall prepare and submit to
			 Congress recommended legislation containing technical and conforming
			 amendments to reflect the changes made by this section.
					(2)Submission to congressNot later than 180 days after the date of the enactment of this Act, the Associate Director shall
			 submit the recommended legislation referred to under paragraph (1) to
			 Congress.
					104.Responsibilities of U.S. Citizenship and Immigration Services for adoption-related case processing
				(a)In generalThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration
			 Services—
					(1)shall be responsible for processing and case-specific decisionmaking on all intercountry adoption
			 cases (up to the point of application for an immigrant visa on behalf of
			 the adopted child), including cases being processed pursuant to the
			 Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.) and section 2
			 of the Intercountry Adoption Universal Accreditation Act of 2012 (42
			 U.S.C. 14925);
					(2)shall ensure that all intercountry adoption suitability and eligibility determinations of
			 prospective adoptive parents required under subparagraph (F) or (G) of
			 section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)) are made in accordance with standard criteria that comply with
			 the Hague Adoption Convention so that any such determination justifies a
			 Convention adoption or a non-Convention adoption;
					(3)to the maximum extent possible, and to the extent permitted by the country in which the child
			 resides, shall ensure that all non-Convention adoption cases undergo
			 preprocessing, including—
						(A)the filing of a petition and the review of a child’s eligibility to immigrate to the United States
			 before the adoption or grant of legal custody (for purposes of emigration
			 and adoption in the United States) of that child is completed in the
			 country of origin; and
						(B)the completion of all necessary and relevant investigations associated with the petition before the
			 country of origin finalizes the adoption or grants legal custody for
			 purposes of emigration and adoption in the United States;
						(4)except as provided in paragraph (5), shall be responsible for all case processing steps in
			 Convention and non-Convention adoption petitions on behalf of children
			 whom United States parents propose to immigrate to the United States
			 (except for the processing of immigrant visas), including processing of
			 all necessary Hague Adoption Convention certifications and the final
			 adjudication of the immigration petitions; and
					(5)may delegate the responsibility for completing certain elements of case adjudication to the
			 Secretary of State if the Department of Homeland Security—
						(A)cannot adequately complete such elements due to the need for physical presence in the country of
			 origin or other processing-related circumstances; and
						(B)defines and monitors the parameters for the elements delegated to the Secretary of State and
			 retains final decisionmaking authority.
						(b)Foreign adoption decrees
					(1)Convention countriesThe 2-year legal custody and joint residence requirements set forth in section 101(b)(1)(E) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(E)) shall not apply
			 if the documentation submitted on behalf of a child includes—
						(A)an adoption decree issued by a competent authority (as such term is used in the Hague Adoption
			 Convention) of the child’s country of origin and evidence that the
			 adoption was granted in compliance with the Hague Adoption Convention; or
						(B)a custody or guardianship decree issued by the competent authority of the child’s country of origin
			 to the adoptive parents, and a final adoption decree, verifying that the
			 adoption of the child was later finalized outside the United States by the
			 adoptive parents, in addition to evidence that the custody or guardianship
			 was granted in compliance with the Hague Adoption Convention.
						(2)Substantial compliance with Hague adoption conventionParagraph (1) shall not apply unless—
						(A)on the date on which the underlying adoption, custody, or guardianship decree was issued by the
			 child’s country of origin—
							(i)that country’s adoption procedures complied with the requirements of the Hague Adoption Convention
			 (as determined by the United States central authority); and
							(ii)the competent authority of the country of origin certified that the adoption is consistent with
			 Article 23 of the Hague Adoption Convention; and
							(B)the adoption was a Convention adoption that was completed between 2 Convention countries other than
			 the United States.
						(3)Non-convention countriesThe Secretary of Homeland Security may accept the filing of petitions on behalf of children living
			 in non-Convention countries in the absence of a final adoption decree.
					(c)Cooperation with foreign governmentsThe Secretary of Homeland Security may interact directly with the central authority of a Convention
			 country or a competent authority of a non-Convention country, as
			 appropriate—
					(1)to facilitate the processing of intercountry adoption cases, including making habitual residence
			 determinations relevant to children and prospective adoptive parents in
			 adoption proceedings; and
					(2)to negotiate, in coordination with the Department of State, and to implement bilateral agreements
			 with respect to intercountry adoptions.
					(d)Amendments to the Intercountry Adoption Act of 2000
					(1)Transfer of responsibilities to the Secretary of Homeland SecurityThe Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.) is amended—
						(A)by striking Attorney General each place it appears and inserting Secretary of Homeland Security; and
						(B)in the heading of section 103, by striking Attorney General and inserting Secretary of Homeland Security.
						(2)Hague convention certificatesSection 301 of such Act (42 U.S.C. 14931) is amended—
						(A)in subsection (a)—
							(i)in the subsection heading, by striking Secretary of State and inserting Secretary of Homeland Security; and
							(ii)in the heading to paragraph (1), by striking Secretary of State and inserting Secretary of Homeland Security; and
							(B)by striking Secretary of State each place it appears and inserting Secretary of Homeland Security.
						(3)Clerical amendmentThe table of contents of such Act is amended by striking the item relating to section 103 and
			 inserting the following:
						
							
								Sec. 103. Responsibilities of the Secretary of Homeland Security..
					(e)Definition of childSection 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)) is amended—
					(1)in subparagraph (E)—
						(A)in clause (i), by striking (i) a child adopted while under the age of sixteen years and inserting a child adopted while younger than 18 years of age; and
						(B)by striking clause (ii);
						(2)by amending subparagraph (F) to read as follows:
						
							(F)
								(i)a child, younger than 18 years of age at the time a petition is filed on the child's behalf to
			 accord a classification as an immediate relative under section 201(b), and
			 who has been adopted in a foreign state that is not a party to the
			 Convention on Protection of Children and Co-operation in Respect of
			 Intercountry Adoption, done at The Hague May 29, 1993, or who is
			 emigrating from such a foreign state to be adopted in the United States by
			 a United States citizen and spouse jointly, or by an unmarried United
			 States citizen who is at least 25 years of age, if—
									(I)the Secretary of Homeland Security is satisfied that proper care will be furnished the child if
			 admitted to the United States;
									(II)the child’s natural parents (or parent, in the case of a child who has 1 sole or surviving parent),
			 or other persons or institutions that retain legal custody of the child,
			 have freely given their written irrevocable consent to the termination of
			 their legal relationship with the child, and to the child's emigration and
			 adoption;
									(III)the child has a living parent or parents who has or have relinquished, or will relinquish, the
			 child voluntarily for the purposes of intercountry adoption, and the
			 parent or parents are incapable of providing proper care for the child;
									(IV)the Secretary of Homeland Security, after considering whether there is a petition pending to confer
			 immigrant status on one or both natural parents, is satisfied that the
			 purpose of the adoption is to form a bona fide parent-child relationship,
			 and the parent-child relationship of the child and the natural parents has
			 been terminated; and
									(V)in the case of a child who has not been adopted—
										(aa)the competent authority of the foreign state has approved the child’s emigration to the United
			 States for the purpose of adoption by the prospective adoptive parent or
			 parents; and
										(bb)the prospective adoptive parent or parents has or have complied with any preadoption requirements
			 of the child’s proposed residence; and
										(ii)except that no natural parent or prior adoptive parent of any such child shall thereafter, by
			 virtue of such parentage, be accorded any right, privilege, or status
			 under this chapter;; and
					(3)in subparagraph (G)—
						(A)in the matter preceding clause (i), by striking 16 and inserting 18;
						(B)in clause (i)—
							(i)in subclause (II), by striking because of the death or disappearance of, abandonment or desertion by, the other parent; and
							(ii)in subclause (III), by striking two living natural parents, the natural parents are and inserting a living parent or parents, who have relinquished or will relinquish the child voluntarily for the
			 purposes of intercountry adoption, the parent or parents are;
							(C)in clause (ii), by striking ; or and inserting a period; and
						(D)by striking clause (iii).
						(f)Relative adoptions; waiver authoritySection 502 of the Intercountry Adoption Act (42 U.S.C. 14952) is amended to read as follows:
					
						(a)Authority To establish alternative procedures for adoption of children by relativesNot later than 2 years after the date of the enactment of the Children in Families First Act of 2014, the Secretary of Homeland Security shall establish, by regulation, alternative procedures for
			 completing the intercountry adoption of children by United States citizens
			 who are related to such children by blood, marriage, or adoption.
						(b)Waiver authorityThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration
			 Services, may waive, on a case-by-case basis, applicable requirements for
			 meeting the definition of a child under subparagraph (E), (F), or (G) of
			 section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C.
			 1101(b)(1)), or regulations issued with respect to such definitions, in
			 the interests of justice or to prevent or respond to the threat of grave
			 physical or emotional harm to the child if the petitioner establishes
			 that—
							(1)the child substantially complies with the requirements under one of such subparagraphs; and
							(2)such a waiver would be in the child’s best interests..
				(g)Determination of applicability of the Hague Adoption Convention in certain casesThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration
			 Services, may determine, on a case-by-case basis, that a specific
			 intercountry adoption case may proceed as a non-Convention adoption if—
					(1)the child’s country of origin or habitual residence is a Convention country;
					(2)the central authority of the child’s country of origin or habitual residence has issued, or will
			 issue, an adoption decree which that country considers to be legal and
			 valid under that country’s laws to the United States adoptive or
			 prospective adoptive parents; and
					(3)the central authority of the child’s country of origin or habitual residence has informed the
			 Secretary or the Director that it does not consider the specific case to
			 fall within the scope of the Hague Adoption Convention.
					(h)Special use of parole authority
					(1)In generalThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration
			 Services, may grant parole to a child if the Secretary or the Director
			 determines that—
						(A)the child’s circumstances indicate that immediate unification with the parties seeking parole is in
			 the child’s best interests;
						(B)waiting to complete other, more time consuming immigration processing could be significantly
			 harmful to the child’s well-being;
						(C)the party or parties seeking parole on behalf of the child—
							(i)have a pre-existing legal relationship with the child, as evidenced by an adoption decree or a
			 custody order; or
							(ii)demonstrate a pre-existing relationship with the child and an intent to establish a legal
			 relationship with the child, which may be evidenced by—
								(I)a familial relationship with the child;
								(II)a close personal relationship with the child, such as—
									(aa)being matched with the child for an international adoption by an adoption service provider or the
			 competent authority of the child’s country of origin; or
									(bb)documentation showing that the child’s parents, if deceased or otherwise incapacitated and unable
			 to provide proper care for the child, intended for the parties seeking
			 parole to take custody of the child; or
									(III)the filing of adoption-related applications or petitions related to the adoption of the child; and
								(D)the child will receive proper care in the United States by the party or parties who seek parole on
			 behalf of the child, based on a review of the suitability of the party or
			 parties, which may include background check or completion of a home study
			 conducted by a competent authority.
						(2)Meeting the 2-year periods for the purposes of filing an immediate relative petition on behalf of
			 an adopted childIf a child is granted parole under paragraph (1), is subsequently adopted by the parties who sought
			 parole, and such parties seek permanent immigration status for the child
			 under section 101(b)(1)(E) of the Immigration and Nationality Act (8
			 U.S.C. 1101(b)(1)(E))—
						(A)the 2-year period for legal custody of the child shall begin to accrue on the effective date of a
			 grant of custody in the child’s country of origin or habitual residence or
			 in the United States;
						(B)the 2-year period for physical custody of the child shall begin to accrue on the date on which the
			 party or parties seeking parole for the child begin joint residence with
			 the child, in the child’s country of origin or habitual residence or in
			 the United States; and
						(C)the 2-year periods of joint residence and legal custody may accrue within or outside the United
			 States.
						(i)RulemakingThe Secretary of Homeland Security, in consultation with the Secretary of State and the Director of
			 U.S. Citizenship and Immigration Services, shall issue regulations to
			 carry out this section and the amendments made by this section.
				IIAnnual reporting
			201.Annual report on children living without families
				(a)In generalNot later than September 30, 2014, and annually thereafter, the Secretary of State, in consultation
			 with the Director of the United States Agency for International
			 Development and the Secretary of State, shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that—
					(1)identifies the number of children living without families; and
					(2)describes the degree to which the various family permanence solutions are being utilized.
					(b)ContentThe report required under subsection (a) shall include—
					(1)a description of the world’s unparented children, including—
						(A)a description and quantitative analysis of the world’s unparented children by country, identifying
			 the nationality of the children physically present in each country and
			 distinguishing among children who are citizens of the country, noncitizen
			 children lawfully present in the country, and noncitizen children
			 unlawfully in the country, irrespective of a child’s particular
			 immigration status; and
						(B)available data about such children broken into detailed categories and including—
							(i)information on their nationality, age, gender, and status;
							(ii)whether they have a living parent or parents and the status of those parents;
							(iii)whether the unparented children are considered abandoned, separated, relinquished, or have some
			 other status;
							(iv)whether they are institutionalized or homeless;
							(v)information on how they are documented, including through birth registries, orphanage registries,
			 United Nations High Commissioner for Refugees registration, or identity
			 cards; and
							(vi)an assessment of their living conditions based on indicators such as crude mortality rate,
			 malnutrition rate, or other similar indicators;
							(2)a review of the previous fiscal year’s programming in support of appropriate, protective, and
			 permanent family care solutions, including project descriptions for each
			 project by country, goals of each project, amount awarded for each
			 project, and evaluation of outcomes during the fiscal year;
					(3)an action plan covering proposed programming and activities for the next fiscal year in support of
			 family permanency solutions, including goals for each country in which
			 programming will occur, proposed allocations of resources by country,
			 types of projects proposed by country, amounts of awards proposed for each
			 project, and desired outcomes for each country;
					(4)a review of trends over the last five years, including changes in the numbers and locations of
			 unparented children and the reasons for the changes, such as new refugee
			 arrivals, growing numbers of children abandoned at birth, and decreases in
			 number of children in institutions;
					(5)an overall analysis of highest priority situations of concern for unparented children, including
			 analysis of whether the children are in a location that provides a
			 cooperative environment for assistance programming and intercountry
			 adoptions;
					(6)a description of how intercountry adoption and refugee resettlement for unparented refugee children
			 has played a role in each country over the last 10 years and the current
			 status of such programs, including analysis of the situation with respect
			 to the Hague Adoption Convention and how the Convention has affected
			 intercountry adoptions from the country;
					(7)aggregate reporting on intercountry adoptions to the United States, distinguishing between
			 Convention adoptions and non-Convention adoptions and including—
						(A)the total number of intercountry adoptions involving immigration to the United States by year over
			 the past 10 years and projected data for the next fiscal year,
			 distinguishing between Convention and non-Convention adoptions, including
			 aggregate data on the country from which each child emigrated, the State
			 of residence of the adoptive parents, and the country in which the
			 adoption was finalized;
						(B)the number of intercountry adoptions involving emigration from the United States, regardless of
			 whether the adoption occurred under the Convention and distinguishing
			 between Convention and non-Convention adoptions, including the country to
			 which each child immigrated and the State from which each child emigrated;
						(C)the average time required for completion of the immigration portion of intercountry adoptions,
			 distinguishing between Convention and non-Convention adoptions, calculated
			 as the time between filing of the initial immigration-related adoption
			 petition on behalf of a child and the approval of that child’s immigrant
			 visa; and
						(D)the range of adoption fees charged in connection with intercountry adoptions involving immigration
			 to the United States and the median of such fees; and
						(8)such additional information as may be requested by members of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
					(c)ConsultationsTo the extent possible, designated representatives of the President should meet with members of the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives not later than 2 weeks before the Secretary of State submits the report required under subsection
			 (a) to discuss the information described in subsection (b). The substance
			 of such consultations should be printed in the Congressional Record.
				(d)RepealSection 104 of the Intercountry Adoption Act (42 U.S.C. 14914) is repealed.
				202.Country reports regarding severe forms of traffickingSection 502B(h)(1)(B) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(h)(1)(B)) is amended by
			 adding at the end the following:
				
					(x)What steps the government of that country has taken to reduce the number of children living outside
			 of family care.
					(xi)What steps the government of that country has taken to reduce the number of children abused,
			 neglected, or exploited..
			IIIPromotion of a comprehensive approach for children in adversity
			301.Establishment of a USAID Center for Excellence for Children in Adversity
				(a)Center for Excellence for Children in Adversity
					(1)In generalThere is established within the United States Agency for International Development a Center of
			 Excellence on Children in Adversity.
					(2)CoordinatorThe Center for Excellence shall be headed by the Children in Adversity Coordinator, who shall be
			 appointed by the Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development.
					(3)ObjectivesThe Center of Excellence on Children in Adversity shall work in consultation with the Assistant
			 Secretary of the Bureau of Vulnerable Children and Family Security of the
			 Department of State to promote greater United States Government coherence
			 and accountability for whole-of-government assistance to children in
			 adversity and ensure that United States foreign assistance and development
			 programs are focused on the following objectives:
						(A)The sound development of children through the integration of health, nutrition, and family support.
						(B)Supporting and enabling families to care for children through family preservation, reunification,
			 and support of kinship care, guardianship, and domestic and intercountry
			 adoption.
						(C)Facilitating the efforts of national governments and partners to prevent, respond to, and protect
			 children from violence, exploitation, abuse, and neglect.
						(4)AuthoritiesThe Children in Adversity Coordinator, acting through nongovernmental organizations (including
			 faith-based and community-based organizations), partner country finance,
			 health, education, social welfare, and other ministries, and relevant
			 executive branch agencies, is authorized to—
						(A)operate internationally to carry out the programs and activities outlined in the Action Plan for
			 Children in Adversity;
						(B)provide grants to, and enter into contracts and cooperative agreements with, nongovernmental
			 organizations (including faith-based organizations) to carry out this
			 section; and
						(C)transfer and allocate United States Agency for International Development funds that have been
			 appropriated for the purposes described in subparagraphs (A) and (B).
						(5)FunctionsIn consultation with the Assistant Secretary of the Bureau of Children's Affairs in the Department
			 of State, the Children in Adversity Coordinator shall, through the Center
			 of Excellence—
						(A)facilitate program and policy coordination related to the goals and objectives of the Action Plan
			 for Children in Adversity among relevant executive branch agencies and
			 nongovernmental organizations by auditing, monitoring, and evaluating such
			 programs;
						(B)ensure that each relevant executive branch agency undertakes responsibility for activities related
			 primarily to those areas in which the agency has the greatest expertise,
			 technical capability, and potential for success;
						(C)coordinate relevant executive branch agency activities related to the Action Plan for Children in
			 Adversity;
						(D)establish due diligence criteria for all recipients of funds appropriated by the United States
			 Government for assistance to children in adversity; and
						(E)oversee the administration of the priority country demonstration program as described in subsection
			 (f).
						(6)AssistanceThe President is authorized to provide assistance, including through international,
			 nongovernmental, or faith-based organizations, for programs in developing
			 countries—
						(A)to increase the percentage of children achieving age-appropriate growth and developmental
			 milestones;
						(B)to increase the percentage of children under 5 years of age demonstrating secure attachment with a
			 primary caregiver;
						(C)to integrate health, nutrition, developmental protections, and caregiving support for vulnerable
			 children and their families;
						(D)to increase the percentage of children living within appropriate, permanent, safe, and protective
			 family care, through family preservation and reunification, and through
			 kinship care, guardianship, and domestic and intercountry adoption, and to
			 reduce the percentage of children living in institutions;
						(E)to increase the percentage of families providing adequate nutrition, education opportunities, care,
			 and protection for their children;
						(F)to reduce the percentage of children who experience violence, exploitation, abuse, and neglect;
						(G)to increase the percentage of children who receive appropriate care and protection after
			 experiencing violence, exploitation, abuse, or neglect;
						(H)to increase public awareness that violence, exploitation, abuse, or neglect of children as
			 unacceptable;
						(I)to increase the percentage of countries that ratify and implement relevant conventions or formally
			 adopt internationally recognized principles, standards, and procedural
			 safeguards to protect children from violence, exploitation, abuse, and
			 neglect;
						(J)to increase the percentage of children who have legal documentation and birth registration;
						(K)to increase the number of laws, policies, and practices in partner states that promote and
			 strengthen child welfare and protection at household, community, and
			 national levels is increased;
						(L)to increase national and local human resource capacity for child welfare and protection;
						(M)to increase the number of national and community systems effectively monitoring child welfare and
			 protection concerns, programs, and outcomes;
						(N)to encourage and assist in the collection of data related to children outside of family care;
						(O)to increase the number of prevalence studies that measure and track trends in children’s exposure
			 to violence, exploitation, abuse, and neglect;
						(P)to increase the number of published outcome/impact evaluations on interventions to assist children
			 outside of family care or minimize exposure to violence, exploitation,
			 abuse, and neglect that can be generalized to larger target groups;
						(Q)to increase the number of national governments and universities leading rigorous data collection,
			 research, and monitoring and evaluation studies related to child welfare
			 and protection; and
						(R)to increase the number of United States Government-supported interventions for children in
			 adversity designed using data from rigorous research methodologies.
						(b)Monitoring and evaluation
					(1)Establishment of systemTo maximize the sustainable development impact of assistance authorized under this section, and
			 pursuant to the primary objective of the Action Plan for Children in
			 Adversity, the President shall establish a monitoring and evaluation
			 system to measure the effectiveness of United States assistance to
			 children in adversity.
					(2)RequirementsThe monitoring and evaluation system shall—
						(A)be aligned with the objectives and outcomes outlined by the Action Plan for Children in Adversity;
			 and
						(B)provide a basis for recommendations for adjustments to the assistance provided under this part.
						(c)Priority Country Demonstration Program
					(1)In generalThe Administrator of the United States Agency for International Development, in consultation with
			 the Secretary of State, shall establish and carry out a priority country
			 demonstration program implementing the Action Plan for Children in
			 Adversity over a period of 5 years in at least 6 countries.
					(2)PurposesThe purposes of the programs established under subparagraph (1) shall be—
						(A)to demonstrate how research-based policies and programs to achieve the core objectives of the
			 Action Plan for Children in Adversity can be successfully implemented on a
			 national level;
						(B)to establish model programs that, once tested for efficacy, will be available for replication on a
			 global basis;
						(C)to identify a comprehensive series of interventions which result in meeting the outcomes and
			 objectives of the Action Plan for Children in Adversity; and
						(D)to determine which in-country factors advance or negate the successful achievement of the outcomes
			 and objectives of the action plan.
						(3)Criteria for selection of countriesThe criteria for selection of countries shall include—
						(A)magnitude and severity of the problems to be addressed;
						(B)partner country interest in participation in a comprehensive implementation of all 3 goals of the
			 Action Plan for Children in Adversity, including, with respect to the
			 second objective (Families First), expressed willingness to support the
			 full complement of permanence solutions (including family preservation,
			 reunification, kinship care, guardianship, and domestic and intercountry
			 adoption), and commitments to support and allow monitoring and evaluation,
			 as well as transparent reporting;
						(C)potential to leverage bilateral, multilateral, and foundation investments;
						(D)potential to leverage other United States development investments;
						(E)regional diversity to maximize learning opportunities; and
						(F)level of economic development, with a focus on low- and middle-income countries.
						(d)Repeals
					(1)Assistance to orphans and other vulnerable childrenSection 135 of the Foreign Assistance Act of 1961 (22 U.S.C. 2152f) is repealed.
					(2)Annual reportSection 5 of the Assistance for Orphans and Other Vulnerable Children in Developing Countries Act
			 of 2005 (22 U.S.C. 2152g) is hereby repealed.
					IVFunding and effective dates
			401.Funding
				(a)Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out this Act and the amendments made
			 by this Act. This Act and such amendments shall be carried out using
			 amounts otherwise available for such purposes, including unobligated
			 balances of funds made available to carry out activities under the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.).
				(b)Limitations on use of funds
					(1)United NationsNo funds obligated in accordance with this Act may be awarded to the United Nations or any of its
			 subsidiaries.
					(2)Administrative expensesNot more than two percent of the amounts described in subsection (a) may be used for administrative
			 expenses.
					(c)Focus of assistanceAssistance provided under this Act—
					(1)shall focus primarily on promoting international child welfare, as set forth in this Act, for all
			 children in adversity; and
					(2)may be provided on such terms and conditions as the President determines appropriate.
					402.Effective dates
				(a)Effective upon enactmentSections 104 and 202 and title III and IV shall take effect on the date of the enactment of this
			 Act.
				(b)Delayed effective dateSections 101, 102, 103, and 201 shall take effect on the date that is 1 year after the date of the
			 enactment of this Act.
				
